DETAILED ACTION
Claim 1-8 were rejected in the Office Action mailed 4/27/2022.
Applicants filed a response, amended claims 1-3, 8, 11, and 14-16, and added new claims 18-22 on 8/26/2022.
Claims 1-8 and 11-22 are pending.
Claims 1-8 and 18-22 are currently rejected and claims 11-17 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (US 2015/0027595 A1) (hereinafter “Palm”).

Regarding claims 1, 2, 3, 4, 5, 6, 7, 18, 19, 20, 21, and 22, Palm teaches an aluminum material for producing light-weight components containing the following composition, in weight% (Palm, [0007-0010] and [0039]):
Element
Present Invention
Hong
Mn
2.01-15.0
0.5-10
Sc
0.3-2.0
0.3-1.5
Mg
0-6.0
0.5-10
Zr
0-4.0
0.075-0.75
Balance
Al and impurities
Al
Optional Elements
Si
0-4.0
0.5-10
Zn
0-4.0
0.5-10
Cu
0-4.0
0.5-10
Ni
0-4.0
0.05-2.0
Co
0-4.0
0.05-2.0
Ag
0-4.0
0.5-10
Cr
0-4.0
0.05-2.0
Li
0-4.0
0.5-10
V
0-4.0
0.05-2.0
Ti
0-4.0
0.05-2.0
Ca
0-4.0
0
Ta
0-4.0
0.05-2.0
Hf
0-4.0
0.05-2.0
Y
0-4.0
0.05-2.0
Er
0-4.0
0.05-2.0


The optional elements of Palm are selected based on the following language, at least one further alloying element selected from the group consisting of Mg, Zn, Cu, Mn, Si, Li, Ag, Ti, Nb, Ta, Hf, Fe, Ni, Co, Cr, V and/or at least one further alloying element selected from the group of lanthanides comprising Y, La, Eu, Nd, Gd, Tb, Dy, Er, Pr, and Ce, i.e., not all of the elements need to be included in the aluminum alloy and therefore any further included elements can be in an amount less than 4.0 wt.% individually or 15 wt.% in total (Palm, [0036]).
The ranges of Palm overlap with the ranges of claims 1, 2, 3, 4, 5, 6, 7, 19, 20, 21, and 22, of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Palm also teaches that the aluminum alloy material has minimized residual component stresses and maximized strength and precipitation hardening as compared to conventional aluminum materials (Palm, [0006]). The increase in precipitation hardening of Palm corresponds to wherein the alloy optionally comprises at least one other alloying element that is able to substitute for or is complementary to any of aluminum, manganese, scandium, magnesium, and zirconium, wherein the at least one other alloying element is selected from silicon, zinc, magnesium, copper, nickel, cobalt, silver, chromium, lithium, vanadium, titanium, calcium, tantalum, zirconium, hafnium, yttrium, and erbium, wherein the at least one other alloying element is present in an amount of less than 4 wt.% individually and 15 wt.% in total, wherein the at least one other alloying element is present in an amount sufficient to provide at least one of: (i) solid solution strengthening, (ii) grain refinement, (iii) grain structure control, (iv) further dispersion strengthening or precipitation strengthening, and (v) improved high temperature stability of claims 1, 20, and 22 of the present invention. 
Palm further teaches that a melting step is carried out by way of a laser beam, an electron beam, or an arc and then rapidly cooled from T--liquidus to T350°C at a cooling rate of greater than or equal to 150 K/sec, i.e., rapid solidification process (Palm, [0022-0026]). The rapid solidification process of Palm corresponds to wherein the Al-Mn-Sc alloy has been subjected to a rapid solidification process of claim 1 and wherein the rapid solidification process comprises cooling the Al-Mn-Sc-based alloy at a cooling rate in excess of 100 K/s of claim 18 of the present invention.
Moreover, Palm teaches that the aluminum alloy material that is alloyed with scandium and zirconium has none of the crystallizing dispersoid phases, i.e., Al3X precipitates, which is partially due to the critical cooling rate, which is required to suppress the formation of the Al3X phases (Palm, [0005]). The suppression and/or avoidance of the Al3X phases in the aluminum alloy of Palm corresponds to wherein the Al-Mn-Sc alloy is free of precipitates containing manganese or scandium of claim 20 of the present invention. 

Regarding claim 8, Palm also teaches that the AlScZr base alloy and/or the AlSc base alloy are present in the form of a powder, the subjected to a melting step by way of a laser beam, and then used in an additive manufacturing method (Palm, [0003] and [0019-0023]). The aluminum alloy being in the form of powder of Palm corresponds to the alloy is in the form of a grade of powder suitable for use in manufacturing components by an additive manufacturing process of claim 8 of the present invention.

Response to Arguments
In response to the amendments to claims 1, 2, 3, and 8, to correct the minor informalities, the previous claim objections are withdrawn.
In response to the amendment to claim 1 to require that the aluminum alloy has been subjected to a rapid solidification process, the previous 35 U.S.C. 103 rejection over Hong (US 2008/0029188) is withdrawn as Hong does not teach or suggest that the aluminum alloy is rapidly cooled, in fact, Hong teaches that the scandium and magnesium may actually produce uniform distribution and nucleation of columnar grain structures in the aluminum alloy in precipitation during solidification, i.e., formation of Al3X precipitates (Hong, [0035]). Therefore, the Hong rejection is withdrawn, however a new set of rejections using Palm is set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738